Citation Nr: 1438827	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-07 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for lumbar strain and lumbar spondylosis.  

2.  Entitlement to service connection for depression, to include as secondary to lumbar strain and lumbar spondylosis.  

3.  Entitlement to service connection for hypertension, to include as secondary to lumbar strain and lumbar spondylosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case has since been transferred to the jurisdiction of the RO in San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, the Veteran submitted a second VA Form 9 indicating that he would like a Board hearing via video conference.  See the July 2014 VA Form 9.  The Veteran is entitled to this hearing before this appeal is adjudicated.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700(a), 20.703, 20.704 (2014).  This appeal is remanded to schedule the Veteran for a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge to be held at the RO.  Notify the Veteran and his representative of the date, time, and location of this additional hearing, and put a copy of this letter in his claims file or e-file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



